Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 15, 17 and 19 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 USC 112, second paragraph is made moot by the cancellation of the instant claim.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-7, 16 and 20 under 35 USC 103 over Mudaliar et al. (Gastroenterology, 2013) and Wang et al. (Mol. Med. Reports, 2014) in combination is made moot by the cancellation of the instant claims.

The rejection of claims 15, 17 and 19 under 35 USC 103 over Mudaliar et al. (Gastroenterology, 2013) and Wang et al. (Mol. Med. Reports, 2014) in combination is maintained.

Wang et al. teaches 5 mg/kg/day ezetimibe (an inhibitor of Niemann-Pick C1 Like 1-dependent cholesterol absorption) prevents the development of nonalcoholic fatty liver disease (see the entire article, especially Abstract; page 2920, Discussion).

The instant claims differ from the cited references by reciting (i) a combination of obeticholic acid and ezetimibe and (ii) a synergistic decrease in low density lipoprotein (LDL) and total cholesterol (TC).

However, 
as recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of the compounds as taught by Mudaliar and Wang for treatment of nonalcoholic fatty liver disease would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted 
the recitation that the administration results in a synergistic decrease in low density lipoprotein (LDL) and total cholesterol (TC) is noted.  However, said decrease is a result of the coadministration of obeticholic acid and ezetimibe, a lipid lowering drug (see for example, Patel et al., 2003 attached hereto).  The fact that applicant made said determination does not make the combination unobvious.

Claims 17 and 19 recite various amounts of the first and second components or dosage of the composition.

However, based on the level of skill of the ordinary artisan in the pharmaceutical and medical arts, the determination of the amount of each component of the composition that would provide optimum effect in treatment of a patient would require only routine experimentation that would have been within the level of skill said ordinary artisan in the art. The concomitant or sequential administration of drugs within a combination is also routine in the art.

In summary, the combination of obeticholic acid and ezetimibe for treatment of nonalcoholic fatty liver disease is rendered prima facie obvious because each is known in the art for treating said disease.  The determination of the effect on the level of LDL and TC would require only routine experimentation and is inherent to the combination.
For these reason, the claimed invention is rendered prima facie obvious.
Response to Arguments
Applicant argues,
the case law cited is not pertinent to the present claims because the claims recite a different purpose than that attributed to the compounds in the references and
greater than expected results are evidence of non-obviousness with reference to MPEP § 716.02(a).
Applicant’s argument was considered but not persuasive for the following reasons.
First, applicant’s argument that the patients in Mudaliar were diagnosed with Type 2 diabetes and NAFLD is noted.  However, the reference notes that OCA decreases insulin resistance and hepatic steatosis:

    PNG
    media_image2.png
    157
    619
    media_image2.png
    Greyscale
Based on said, the clinical study was done in patients with both diseases.  Therefore, it would have been obvious to the skilled artisan in the art at the time of the present invention, based on the teaching of Mudaliar, that obeticholic acid would be effective in treating insulin resistance and hepatic steatosis separately.
Second, applicant argues the claims recite a different purpose than that attributed to the compounds in the references.  As recited by the instant claims, the claimed combination is administered to patients diagnosed with nonalcoholic fatty liver disease or liver fibrosis or nonalcoholic steatohepatitis, the same patient population 
Third, applicant argues greater than expected results are evidence of non-obviousness with reference to MPEP § 716.02(a).  According to applicant, obeticholic acid results in increased LDL and, thus, the decrease in LDL and TC seem with the combination of obeticholic acid and ezetimibe would not have been expected.
As noted by 716.02(a), “[E]vidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)”
Here, applicant argues the combination would not be expected to reduce LDL and TC based on the comparison of obeticholic acid with the combination of obeticholic acid and ezetimibe.  However, as noted above and would be known in the pharmaceutical art, synergism is shown when the effect of the combination is greater 
Lastly, the reason to combine obeticholic acid and ezetimide for treatment of NAFLD is based on the knowledge in art as it relates to treating said disorder with these compounds.  The fact that applicant determined that the combination results in a decrease in LDL and TC does not make the combination unobvious.  The synergism observed by applicant is due to the combination.  Additionally, because ezetimide is a lipid-lowering agent, the skilled artisan would have the reasonable expectation of reduction of lipid levels.
For these reasons, the rejection of claims 15, 17 and 19 under 35 USC 103 over Mudaliar et al. (Gastroenterology, 2013) and Wang et al. (Mol. Med. Reports, 2014) in combination is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628